Order filed December 4, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00979-CV
                                   ____________

                       RANDALL L. PATTERSON, Appellant

                                           V.

                           CITY OF HOUSTON, Appellee


                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-27190


                                     ORDER

      According to information provided to this court, appellant mailed a notice of
appeal on October 19, 2012, to the Harris County District Clerk to appeal a judgment
signed on or about September 21, 2012. Appellant has not paid the appellate filing fee in
the amount of $175.00. The clerk’s record in this appeal was due November 20, 2012, but
it has not been filed because appellant has not made payment arrangements for its
preparation.
       On November 13, 2012, appellant notified this court that, “This Application for
Writ of Habeas Corpus under appeal has been filed under Texas Code of Criminal
Procedure Section 11.01. This is a no fee case under Texas Code of Criminal Procedure
Art. 11.051.” We have been advised that appellant provided a similar notice to the Harris
County District Clerk.

       An appeal from a ruling on an application for a writ of habeas corpus is generally
a criminal matter governed by the Texas Code of Criminal Procedure. This case was filed
in a civil district court, however, and the Texas Code of Criminal Procedure generally
does not apply to civil cases. While a party may file an application for a writ of habeas
corpus in a civil case to seek relief from confinement for contempt of court, the Texas
Supreme Court has determined that an order granting or denying habeas relief in a civil
case is not appealable. See Gray v. Rankin¸ 594 S.W.2d 409 (Tex. 1980); see also
Filsinger v. Filsinger, 225 S.W.3d 29 (Tex. App.—El Paso 2005, no pet.) (holding that
an order granting a writ of habeas corpus is not an appealable order). It therefore appears
that this court may lack jurisdiction over this appeal.

       In order that we may determine our jurisdiction over this appeal, pursuant to Tex.
R. App. P. 35.3(c), we issue the following order:

       The Harris County District Clerk is directed to file a partial clerk’s record on or
before December 28, 2012, containing the following:

       (1) the pleadings; see Tex. R. App. P. 34.5(a)(1);

       (2) the court’s judgment or order being appealed, see Tex. R. App. P.
       34.5(a)(5); and
       (3) the notice of appeal. See Tex. R. App. P. 34.5(a)(7).



                                    PER CURIAM



                                              2